               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                            4:21CR3031

    vs.
                                                         ORDER
JANIS STRAUTKALNS,

                Defendant.


    After conferring with counsel,

    IT IS ORDERED:

    1)    Defendant’s oral motion to set a pretrial motion deadline and another
          status conference is granted.

    2)    Pretrial motions shall be filed on or before August 24, 2021.

    3)    A status conference will be held before the undersigned magistrate
          judge at 10:00 a.m. on August 25, 2021 by telephone. All
          participants shall use the conferencing information provided by the
          court, (see Filing No. 11), to participate in the call to discuss case
          progression and a potential trial setting. Counsel for the parties shall
          be present at the conference.

    4)    The court finds that the time between today’s date and August 25,
          2021 is excluded in any computation of time under the Speedy Trial
          Act because this case remains “unusual and complex,” and is
          exempted from the time restrictions of that Act, 18 U.S.C.
          3161(h)(7)(B)(ii).

    May 25, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
